UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2011 Date of reporting period: April 30, 2011 Item 1. Schedule of Investments: Putnam Growth Opportunities Fund The fund's portfolio 4/30/11 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (4.5%) Goodrich Corp. 35,400 $3,128,298 Honeywell International, Inc. 35,500 2,173,665 MTU Aero Engines Holding AG (Germany) (NON) (S) 16,306 1,251,848 Northrop Grumman Corp. (S) 14,700 935,067 Precision Castparts Corp. 34,037 5,259,397 United Technologies Corp. 48,900 4,380,462 Air freight and logistics (0.7%) United Parcel Service, Inc. Class B 37,100 2,781,387 Auto components (0.6%) Lear Corp. 47,200 2,413,808 Automobiles (0.7%) Ford Motor Co. (NON) 176,100 2,724,267 Beverages (2.0%) Coca-Cola Co. (The) 42,700 2,880,542 Coca-Cola Enterprises, Inc. 101,000 2,869,410 PepsiCo, Inc. 24,600 1,694,694 Biotechnology (1.6%) Celgene Corp. (NON) 51,800 3,049,984 Dendreon Corp. (NON) 41,576 1,805,646 Human Genome Sciences, Inc. (NON) (S) 35,727 1,052,875 Building products (0.2%) Owens Corning, Inc. (NON) (S) 17,200 650,848 Capital markets (1.2%) Apollo Global Management, LLC. Class A (NON) 31,873 576,264 Goldman Sachs Group, Inc. (The) 4,600 694,646 Invesco, Ltd. 54,700 1,360,389 State Street Corp. 41,700 1,941,135 Chemicals (4.5%) Agrium, Inc. (Canada) 17,500 1,582,525 Albemarle Corp. 58,900 4,155,395 Celanese Corp. Ser. A 66,408 3,315,087 Huabao International Holdings, Ltd. (China) 368,000 545,880 Huntsman Corp. (S) 130,977 2,730,870 LyondellBasell Industries NV Class A (Netherlands) (NON) 72,108 3,208,806 Monsanto Co. 21,800 1,483,272 Commercial banks (0.5%) Bond Street Holdings, LLC 144A Class A (F) (NON) 10,019 205,390 PNC Financial Services Group, Inc. (S) 24,300 1,514,862 Communications equipment (4.9%) ADTRAN, Inc. 38,900 1,605,403 Cisco Systems, Inc. 320,912 5,635,215 Polycom, Inc. (NON) (S) 49,000 2,931,670 Qualcomm, Inc. 144,500 8,213,380 Computers and peripherals (10.4%) Apple, Inc. (NON) 63,832 22,228,216 EMC Corp. (NON) (S) 209,600 5,940,064 Hewlett-Packard Co. 180,400 7,282,748 SanDisk Corp. (NON) 80,152 3,938,669 Diversified financial services (1.4%) CME Group, Inc. (S) 10,150 3,002,066 JPMorgan Chase & Co. 50,200 2,290,626 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) (S) 108,589 850,252 Electrical equipment (1.2%) Emerson Electric Co. 39,900 2,424,324 GrafTech International, Ltd. (NON) 86,900 2,016,080 Electronic equipment, instruments, and components (1.3%) TE Connectivity, Ltd. (Switzerland) 76,700 2,749,695 Tech Data Corp. (NON) (S) 38,200 2,029,566 Energy equipment and services (4.5%) National Oilwell Varco, Inc. 61,200 4,693,428 Oil States International, Inc. (NON) 32,100 2,664,621 Schlumberger, Ltd. 94,500 8,481,375 Technip SA (France) 10,143 1,146,362 Food and staples retail (0.7%) Costco Wholesale Corp. 32,800 2,654,176 Food products (0.3%) Mead Johnson Nutrition Co. Class A 15,800 1,056,704 Health-care equipment and supplies (3.1%) Baxter International, Inc. 93,700 5,331,530 Covidien PLC (Ireland) 80,400 4,477,476 St. Jude Medical, Inc. 31,700 1,694,048 Stryker Corp. (S) 6,200 365,800 Health-care providers and services (3.8%) Aetna, Inc. 100,100 4,142,138 CIGNA Corp. 53,300 2,496,039 Express Scripts, Inc. (NON) 58,900 3,341,986 HealthSouth Corp. (NON) (S) 45,700 1,171,291 McKesson Corp. 11,200 929,712 Quest Diagnostics, Inc. 41,974 2,366,494 Hotels, restaurants, and leisure (2.4%) Carnival Corp. 48,100 1,831,167 Las Vegas Sands Corp. (NON) 13,600 639,336 McDonald's Corp. 43,800 3,429,978 Starbucks Corp. (S) 90,000 3,257,100 Household durables (0.4%) Newell Rubbermaid, Inc. 56,000 1,067,360 NVR, Inc. (NON) 500 369,665 Household products (1.3%) Colgate-Palmolive Co. 22,900 1,931,615 Procter & Gamble Co. (The) 44,600 2,894,540 Independent power producers and energy traders (0.7%) AES Corp. (The) (NON) 188,000 2,489,120 Industrial conglomerates (1.4%) General Electric Co. 73,700 1,507,165 Tyco International, Ltd. 79,200 3,860,208 Insurance (2.1%) Aflac, Inc. 75,098 4,219,757 Assured Guaranty, Ltd. (Bermuda) 23,700 402,900 Hartford Financial Services Group, Inc. (The) 112,000 3,244,640 Internet and catalog retail (2.3%) Amazon.com, Inc. (NON) (S) 23,700 4,657,050 Priceline.com, Inc. (NON) (S) 7,450 4,075,225 Internet software and services (3.2%) Baidu, Inc. ADR (China) (NON) 16,900 2,509,988 Google, Inc. Class A (NON) 17,378 9,455,370 IT Services (1.9%) Accenture PLC Class A (S) 24,300 1,388,259 Mastercard, Inc. Class A 16,100 4,441,829 Western Union Co. (The) (S) 61,700 1,311,125 Leisure equipment and products (0.7%) Amer Sports OYJ Class A (Finland) 55,900 918,282 Hasbro, Inc. 36,500 1,709,660 Life sciences tools and services (2.0%) Agilent Technologies, Inc. (NON) (S) 43,600 2,176,076 Thermo Fisher Scientific, Inc. (NON) 91,100 5,465,089 Machinery (3.9%) Eaton Corp. 68,900 3,688,217 Ingersoll-Rand PLC (S) 69,600 3,514,800 Pall Corp. 10,800 631,152 Parker Hannifin Corp. 58,500 5,517,720 Timken Co. 25,800 1,454,862 Media (3.0%) DIRECTV Class A (NON) 45,800 2,225,422 Interpublic Group of Companies, Inc. (The) 281,300 3,305,275 Time Warner, Inc. (S) 73,100 2,767,566 Walt Disney Co. (The) (S) 72,800 3,137,680 Metals and mining (1.3%) Freeport-McMoRan Copper & Gold, Inc. Class B 54,200 2,982,626 Teck Resources Limited Class B (Canada) 34,463 1,869,618 Multiline retail (1.7%) Kohl's Corp. (S) 62,600 3,299,646 Target Corp. 61,400 3,014,740 Oil, gas, and consumable fuels (4.6%) Alpha Natural Resources, Inc. (NON) (S) 30,500 1,774,185 CONSOL Energy, Inc. 10,500 567,945 Hess Corp. 17,700 1,521,492 Linn Energy, LLC (Units) 67,600 2,729,688 Nexen, Inc. (Canada) 53,716 1,421,335 Noble Energy, Inc. 27,600 2,657,052 Occidental Petroleum Corp. 38,000 4,343,020 Petroleo Brasileiro SA ADR (Brazil) 58,900 2,198,737 Warren Resources, Inc. (NON) 73,760 334,133 Personal products (0.4%) Estee Lauder Cos., Inc. (The) Class A 14,500 1,406,500 Pharmaceuticals (0.8%) Johnson & Johnson 14,500 952,940 Pain Therapeutics, Inc. (NON) 31,052 295,305 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 40,800 1,865,784 Real estate investment trusts (REITs) (0.1%) ProLogis (R) (S) 34,400 560,376 Real estate management and development (0.8%) CB Richard Ellis Group, Inc. Class A (NON) (S) 107,000 2,857,970 Road and rail (1.1%) Hertz Global Holdings, Inc. (NON) (S) 78,600 1,352,706 Kansas City Southern (NON) (S) 20,780 1,207,526 Swift Transportation Co. (NON) 121,597 1,706,006 Semiconductor (3.2%) First Solar, Inc. (NON) (S) 14,272 1,991,943 Intel Corp. 67,300 1,560,687 KLA-Tencor Corp. 24,000 1,053,600 Lam Research Corp. (NON) 30,200 1,458,962 Marvell Technology Group, Ltd. (NON) 97,300 1,501,339 Novellus Systems, Inc. (NON) 43,100 1,383,510 Texas Instruments, Inc. 89,900 3,194,147 Software (5.2%) Adobe Systems, Inc. (NON) 44,800 1,503,040 BMC Software, Inc. (NON) 67,700 3,400,571 Microsoft Corp. 116,467 3,030,471 Oracle Corp. 289,000 10,418,450 Salesforce.com, Inc. (NON) (S) 4,737 656,548 Synchronoss Technologies, Inc. (NON) (S) 21,400 690,364 Specialty retail (2.2%) Bed Bath & Beyond, Inc. (NON) 42,000 2,357,040 Lowe's Cos., Inc. 77,800 2,042,250 Office Depot, Inc. (NON) (S) 61,700 265,927 TJX Cos., Inc. (The) 29,200 1,565,704 Williams-Sonoma, Inc. 50,000 2,170,500 Textiles, apparel, and luxury goods (0.8%) Hanesbrands, Inc. (NON) (S) 47,000 1,527,970 Iconix Brand Group, Inc. (NON) (S) 53,300 1,305,317 Tobacco (1.4%) Philip Morris International, Inc. 77,500 5,381,600 Wireless telecommunication services (1.1%) American Tower Corp. Class A (NON) 45,100 2,359,181 NII Holdings, Inc. (NON) (S) 38,942 1,619,208 Total common stocks (cost $297,995,804) WARRANTS (0.4%) (a) (NON) Expiration date Strike price Warrants Value Citigroup, Inc. 1/4/19 $106.10 163,930 $139,341 JPMorgan Chase & Co. (W) 10/28/18 42.42 93,768 1,556,549 Total warrants (cost $1,173,575) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration date/ Contract strike price amount Value Best Buy Co., Inc. (Call) Jan-12/$35.00 89,133 $139,634 Dollar Thrifty Automotive Group, Inc. (Call) Jul-11/$75.00 81,209 88,000 JPMorgan Chase & Co. (Call) Jan-12/$50.00 46,049 78,842 JPMorgan Chase & Co. (Call) Jan-12/$45.00 26,330 100,094 Total purchased options outstanding (cost $403,852) SHORT-TERM INVESTMENTS (14.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 52,504,090 $52,504,090 Putnam Money Market Liquidity Fund 0.08% (e) 2,956,477 2,956,477 U.S. Treasury Bills with an effective yield of 0.24%, October 20, 2011 $24,000 23,977 U.S. Treasury Bills with an effective yield of 0.20%, August 25, 2011 189,000 188,852 U.S. Treasury Bills with effective yields ranging from 0.18% to 0.22%, November 17, 2011 238,000 237,788 Total short-term investments (cost $55,911,175) TOTAL INVESTMENTS Total investments (cost $355,484,406) (b) FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $1,598,852) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation UBS AG Euro Sell 5/24/11 $1,667,337 $1,598,852 $(68,485) Total WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $81,145) (Unaudited) Contract Expiration date/ amount strike price Value Best Buy Co., Inc. (Call) 89,133 Jan-12/$40.00 $54,915 Dendreon Corp. (Call) 8,315 May-11/$45.00 9,740 Dollar Thrifty Automotive Group, Inc. (Call) 81,209 Jul-11/$80.00 23,722 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International baskets 13,817 9/26/11 (1 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPBNK) of common stocks $32,199 baskets 4,377 (F) 9/14/11 (1 month USD-LIBOR-BBA plus 60 bp) A basket (GSGLPMIN) of common stocks 10,863 Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2010 through April 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $377,763,443. (b) The aggregate identified cost on a tax basis is $355,847,802, resulting in gross unrealized appreciation and depreciation of $81,159,083 and $7,622,511, respectively, or net unrealized appreciation of $73,536,572. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $51,295,291. The fund received cash collateral of $52,504,090 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $7,831 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $66,446,141 and $66,172,528, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $10,504,531 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 100,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 78,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $1,200,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $3,100,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $321,693 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $78,225 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $55,159,653 $918,282 $— Consumer staples 22,769,781 — — Energy 33,387,011 1,146,362 — Financials 22,665,631 — 205,390 Health care 42,980,213 — — Industrials 48,189,890 1,251,848 — Information technology 113,504,829 — — Materials 21,328,199 545,880 — Telecommunication services 4,828,641 — — Utilities 2,489,120 — — Total common stocks Purchased options outstanding — 406,570 — Warrants 1,695,890 — — Short-term investments 2,956,477 52,954,707 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(68,485) $— Written options — (88,377) — Total return swap contracts — 43,062 — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $68,485 Equity contracts 2,145,522 88,377 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2011 Date of reporting period: April 30, 2011 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 4/30/11 (Unaudited) COMMON STOCKS (97.9%) (a) Shares Value Aerospace and defense (2.5%) Embraer SA ADR (Brazil) 12,283 $398,952 General Dynamics Corp. 2,698 196,468 Goodrich Corp. 7,611 672,584 Honeywell International, Inc. 15,167 928,675 L-3 Communications Holdings, Inc. 5,288 424,045 Northrop Grumman Corp. 24,339 1,548,204 Precision Castparts Corp. 8,207 1,268,146 Raytheon Co. 4,114 199,735 Safran SA (France) 6,077 236,552 United Technologies Corp. 561 50,254 Air freight and logistics (0.6%) FedEx Corp. 3,321 317,720 United Parcel Service, Inc. Class B 16,170 1,212,265 Airlines (0.7%) Delta Air Lines, Inc. (NON) 30,725 318,926 United Continental Holdings, Inc. (NON) 27,898 636,632 US Airways Group, Inc. (NON) 69,098 628,101 Automobiles (0.7%) Ford Motor Co. (NON) 86,297 1,335,015 Beverages (2.5%) Coca-Cola Co. (The) 43,201 2,914,339 Coca-Cola Enterprises, Inc. 66,026 1,875,799 PepsiCo, Inc. 17,306 1,192,210 Biotechnology (1.5%) Amgen, Inc. (NON) 4,631 263,272 Cephalon, Inc. (NON) 1,596 122,573 Celgene Corp. (NON) 26,255 1,545,894 Dendreon Corp. (NON) 29,108 1,264,160 United Therapeutics Corp. (NON) 4,510 301,990 Capital markets (2.3%) Ameriprise Financial, Inc. 4,648 288,455 Bank of New York Mellon Corp. (The) 22,208 643,144 BlackRock, Inc. 1,798 352,300 Charles Schwab Corp. (The) 18,852 345,180 E*Trade Financial Corp. (NON) 4,685 76,084 Federated Investors, Inc. 1,744 44,960 Franklin Resources, Inc. 2,736 353,272 Goldman Sachs Group, Inc. (The) 9,264 1,398,957 Invesco, Ltd. 8,689 216,095 Janus Capital Group, Inc. 3,511 42,729 Legg Mason, Inc. 2,872 106,695 Morgan Stanley 27,112 708,979 Northern Trust Corp. 4,344 217,157 State Street Corp. 8,999 418,903 T. Rowe Price Group, Inc. 4,886 313,926 Chemicals (2.3%) Air Products & Chemicals, Inc. 5,501 525,456 Albemarle Corp. 1,987 140,183 Celanese Corp. Ser. A 4,037 201,527 CF Industries Holdings, Inc. 1,412 199,869 Dow Chemical Co. (The) 26,868 1,101,319 E.I. du Pont de Nemours & Co. 7,740 439,555 FMC Corp. 40 3,531 Huntsman Corp. 43,027 897,113 LyondellBasell Industries NV Class A (Netherlands) (NON) 13,324 592,918 Monsanto Co. 12,715 865,129 PPG Industries, Inc. 5,192 491,527 Commercial banks (2.5%) BB&T Corp. 9,564 257,463 Bond Street Holdings, LLC 144A Class A (F) (NON) 2,963 60,742 Comerica, Inc. 6,510 246,924 Fifth Third Bancorp 18,606 246,902 First Horizon National Corp. 4,677 51,213 Huntington Bancshares, Inc. 18,765 127,414 KeyCorp 14,629 126,833 M&T Bank Corp. 1,476 130,434 Marshall & Ilsley Corp. 10 82 PNC Financial Services Group, Inc. 9,790 610,309 Popular, Inc. (Puerto Rico) (NON) 12,278 38,676 Regions Financial Corp. 22,906 168,130 SunTrust Banks, Inc. 10,524 296,672 U.S. Bancorp 34,363 887,253 Wells Fargo & Co. 94,064 2,738,203 Zions Bancorp. 2,544 62,201 Communications equipment (2.3%) Cisco Systems, Inc. 152,459 2,677,180 Harris Corp. 2,247 119,383 Qualcomm, Inc. 43,198 2,455,374 Sycamore Networks, Inc. 7,829 191,811 Computers and peripherals (6.2%) Apple, Inc. (NON) 17,860 6,219,388 EMC Corp. (NON) 56,369 1,597,497 Hewlett-Packard Co. 110,071 4,443,566 SanDisk Corp. (NON) 49,979 2,455,968 Seagate Technology (NON) 10,607 186,895 Construction and engineering (0.4%) Aecom Technology Corp. (NON) 5,071 138,235 Fluor Corp. 941 65,814 KBR, Inc. 10,821 415,202 Consumer finance (0.8%) American Express Co. 19,741 968,888 Capital One Financial Corp. 8,634 472,539 Discover Financial Services 10,293 255,678 SLM Corp. (NON) 9,954 165,137 Containers and packaging (0.2%) Rock-Tenn Co. Class A 2,907 200,786 Smurfit-Stone Container Corp. (NON) 5,232 201,327 Diversified consumer services (0.5%) Apollo Group, Inc. Class A (NON) 19,080 763,772 Career Education Corp. (NON) 15,894 346,648 Diversified financial services (3.7%) Bank of America Corp. 180,669 2,218,615 Citigroup, Inc. (NON) 517,089 2,373,439 CME Group, Inc. 1,265 374,149 IntercontinentalExchange, Inc. (NON) 1,384 166,564 JPMorgan Chase & Co. 70,884 3,234,437 Leucadia National Corp. 3,735 144,395 Moody's Corp. 3,768 147,480 NASDAQ OMX Group, Inc. (The) (NON) 2,824 76,530 NYSE Euronext 4,926 197,286 Diversified telecommunication services (2.4%) AT&T, Inc. 46,357 1,442,630 Verizon Communications, Inc. 111,610 4,216,626 Electric utilities (1.7%) Edison International 21,428 841,478 Entergy Corp. 9,794 682,838 Great Plains Energy, Inc. 32,846 675,971 NV Energy, Inc. 62,484 949,132 PPL Corp. 34,471 945,540 Electrical equipment (0.5%) Emerson Electric Co. 8,439 512,754 GrafTech International, Ltd. (NON) 33,019 766,041 Electronic equipment, instruments, and components (0.1%) Corning, Inc. 10,111 211,724 Energy equipment and services (2.3%) National Oilwell Varco, Inc. 31,554 2,419,876 Schlumberger, Ltd. 33,895 3,042,076 Food and staples retail (1.3%) Costco Wholesale Corp. 889 71,938 CVS Caremark Corp. 26,216 950,068 Walgreen Co. 9,308 397,638 Wal-Mart Stores, Inc. 29,921 1,645,057 Food products (0.8%) Archer Daniels Midland Co. 6,294 233,004 Kraft Foods, Inc. Class A 12,061 405,008 Mead Johnson Nutrition Co. Class A 20,655 1,381,406 Health-care equipment and supplies (1.7%) Baxter International, Inc. 15,944 907,214 Becton, Dickinson and Co. 778 66,861 Boston Scientific Corp. (NON) 43,189 323,486 Covidien PLC (Ireland) 12,766 710,939 Edwards Lifesciences Corp. (NON) 1,140 98,439 Intuitive Surgical, Inc. (NON) 477 166,807 Medtronic, Inc. 23,573 984,173 St. Jude Medical, Inc. 10,971 586,290 Stryker Corp. 5,394 318,246 Health-care providers and services (2.2%) Aetna, Inc. 26,139 1,081,632 AmerisourceBergen Corp. 8,259 335,646 Cardinal Health, Inc. 3,361 146,842 CIGNA Corp. 16,755 784,637 Coventry Health Care, Inc. (NON) 10,176 328,380 Express Scripts, Inc. (NON) 9,756 553,555 Fresenius Medical Care AG & Co., KGaA ADR (Germany) 2,758 216,696 McKesson Corp. 4,499 373,462 Quest Diagnostics, Inc. 6,245 352,093 WellPoint, Inc. 15,378 1,180,877 Hotels, restaurants, and leisure (1.5%) Carnival Corp. 11,694 445,191 Las Vegas Sands Corp. (NON) 4,722 221,981 McDonald's Corp. 24,936 1,952,738 Wyndham Worldwide Corp. 28,724 994,138 Household durables (0.3%) Fortune Brands, Inc. 6,658 433,303 Newell Rubbermaid, Inc. 14,855 283,136 Household products (2.5%) Colgate-Palmolive Co. 21,444 1,808,801 Energizer Holdings, Inc. (NON) 16,052 1,212,408 Procter & Gamble Co. (The) 45,942 2,981,636 Independent power producers and energy traders (0.5%) AES Corp. (The) (NON) 86,864 1,150,079 Industrial conglomerates (3.3%) General Electric Co. 321,129 6,567,088 Tyco International, Ltd. 25,701 1,252,667 Insurance (3.7%) ACE, Ltd. 7,900 531,275 Aflac, Inc. 18,900 1,061,991 Allstate Corp. (The) 12,700 429,768 AON Corp. 3,900 203,463 Assurant, Inc. 3,200 127,040 Assured Guaranty, Ltd. (Bermuda) 51,900 882,300 Berkshire Hathaway, Inc. Class B (NON) 13,875 1,155,788 Chubb Corp. (The) 3,500 228,165 Everest Re Group, Ltd. 1,000 91,120 Hartford Financial Services Group, Inc. (The) 26,500 767,705 Marsh & McLennan Cos., Inc. 14,600 442,088 MBIA, Inc. (NON) 27,900 287,928 MetLife, Inc. 21,100 987,269 Progressive Corp. (The) 14,428 316,550 Prudential Financial, Inc. 10,400 659,568 RenaissanceRe Holdings, Ltd. 2,400 168,672 XL Group PLC 22,800 556,776 Internet and catalog retail (0.9%) Amazon.com, Inc. (NON) 5,643 1,108,850 Priceline.com, Inc. (NON) 1,995 1,091,285 Internet software and services (1.3%) Akamai Technologies, Inc. (NON) 3,438 118,405 Google, Inc. Class A (NON) 4,909 2,670,987 Monster Worldwide, Inc. (NON) 2,529 41,501 Yahoo!, Inc. (NON) 11,343 201,338 IT Services (1.9%) Automatic Data Processing, Inc. 9,626 523,173 Cognizant Technology Solutions Corp. (NON) 5,904 489,442 Computer Sciences Corp. 3,010 153,450 Fidelity National Information Services, Inc. 5,165 170,962 Fiserv, Inc. (NON) 2,834 173,753 IBM Corp. 7,110 1,212,824 Mastercard, Inc. Class A 1,874 517,018 Paychex, Inc. 6,242 204,176 Teradata Corp. (NON) 2,144 119,892 Total Systems Services, Inc. 3,153 59,434 Visa, Inc. Class A 9,402 734,484 Western Union Co. (The) 12,556 266,815 Leisure equipment and products (0.5%) Hasbro, Inc. 23,893 1,119,148 Life sciences tools and services (0.6%) Agilent Technologies, Inc. (NON) 10,410 519,563 Complete Genomics, Inc. (NON) 1,990 32,795 Life Technologies Corp. (NON) 3,709 204,737 Thermo Fisher Scientific, Inc. (NON) 11,678 700,563 Machinery (3.1%) Caterpillar, Inc. 4,026 464,641 Cummins, Inc. 7,473 898,105 Deere & Co. 10,238 998,205 Eaton Corp. 14,746 789,353 Ingersoll-Rand PLC 20,910 1,055,955 Parker Hannifin Corp. 34,335 3,238,477 Media (3.8%) CBS Corp. Class B 7,913 199,566 Comcast Corp. Class A 93,491 2,453,204 DIRECTV Class A (NON) 12,818 622,827 Discovery Communications, Inc. Class A (NON) 5,428 240,243 Gannett Co., Inc. 4,417 66,520 Interpublic Group of Companies, Inc. (The) 146,831 1,725,264 News Corp. Class A 34,387 612,776 Time Warner, Inc. 23,994 908,413 Viacom, Inc. Class B 7,878 403,038 Walt Disney Co. (The) 40,048 1,726,069 Metals and mining (0.7%) Cliffs Natural Resources, Inc. 3,005 281,629 Freeport-McMoRan Copper & Gold, Inc. Class B 24,361 1,340,586 Multi-utilities (1.0%) Ameren Corp. 49,337 1,446,067 PG&E Corp. 20,823 959,524 Multiline retail (1.0%) Dollar General Corp. (NON) 11,201 365,041 Kohl's Corp. 12,924 681,224 Macy's, Inc. 11,070 264,684 Nordstrom, Inc. 4,417 210,028 Target Corp. 17,649 866,566 Office electronics (0.1%) Xerox Corp. 27,141 273,853 Oil, gas, and consumable fuels (10.1%) Apache Corp. 18,610 2,482,016 Chevron Corp. 46,183 5,054,268 CONSOL Energy, Inc. 12,268 663,576 Exxon Mobil Corp. 105,545 9,287,960 Newfield Exploration Co. (NON) 11,883 841,316 Noble Energy, Inc. 19,005 1,829,611 Occidental Petroleum Corp. 23,071 2,636,785 Patriot Coal Corp. (NON) 5,463 137,558 Sunoco, Inc. 29,832 1,272,633 Paper and forest products (0.2%) International Paper Co. 13,478 416,201 Personal products (0.3%) Avon Products, Inc. 17,578 516,442 Estee Lauder Cos., Inc. (The) Class A 1,634 158,498 Pharmaceuticals (5.4%) Abbott Laboratories 26,767 1,392,955 Auxilium Pharmaceuticals, Inc. (NON) 27,184 662,202 Hospira, Inc. (NON) 2,049 116,240 Johnson & Johnson 60,223 3,957,856 Merck & Co., Inc. 62,217 2,236,701 Pain Therapeutics, Inc. (NON) 34,957 332,441 Pfizer, Inc. 193,353 4,052,679 Sanofi-Aventis SA CVR (France) (NON) 8,815 21,861 Professional services (0.1%) Dun & Bradstreet Corp. (The) 965 79,304 Equifax, Inc. 2,379 89,284 Robert Half International, Inc. 2,839 86,107 Real estate investment trusts (REITs) (1.5%) American Capital Agency Corp. (R) 1,578 45,936 Digital Realty Trust, Inc. (R) 18,929 1,142,176 Equity Residential Trust (R) 9,802 585,375 HCP, Inc. (R) 14,892 590,021 Invesco Mortgage Capital, Inc. (R) 2,726 61,989 MFA Financial, Inc. (R) 10,835 86,463 PennyMac Mortgage Investment Trust (R) 760 13,923 ProLogis (R) 37,041 603,398 Simon Property Group, Inc. (R) 4,908 562,162 Road and rail (—%) Hertz Global Holdings, Inc. (NON) 3,965 68,238 Semiconductors and semiconductor equipment (1.9%) First Solar, Inc. (NON) 8,735 1,219,144 Intel Corp. 44,517 1,032,349 Lam Research Corp. (NON) 19,127 924,025 Novellus Systems, Inc. (NON) 4,053 130,101 Texas Instruments, Inc. 35,682 1,267,781 Software (4.0%) Adobe Systems, Inc. (NON) 30,483 1,022,705 BMC Software, Inc. (NON) 15,165 761,738 CA, Inc. 33,986 835,716 Citrix Systems, Inc. (NON) 2,759 232,694 Microsoft Corp. 115,270 2,999,325 Oracle Corp. 93,175 3,358,952 Red Hat, Inc. (NON) 2,133 101,254 Salesforce.com, Inc. (NON) 2,255 312,543 Specialty retail (2.3%) Bed Bath & Beyond, Inc. (NON) 24,195 1,357,823 Best Buy Co., Inc. 17,338 541,292 Limited Brands, Inc. 3,151 129,695 Lowe's Cos., Inc. 53,561 1,405,976 Office Depot, Inc. (NON) 41,974 180,908 OfficeMax, Inc. (NON) 21,889 218,014 O'Reilly Automotive, Inc. (NON) 399 23,565 Staples, Inc. 26,651 563,402 TJX Cos., Inc. (The) 14,482 776,525 Urban Outfitters, Inc. (NON) 12,310 387,273 Textiles, apparel, and luxury goods (0.6%) Coach, Inc. 11,082 662,814 Hanesbrands, Inc. (NON) 13,954 453,645 NIKE, Inc. Class B 4,179 344,015 Thrifts and mortgage finance (—%) Hudson City Bancorp, Inc. 5 48 MGIC Investment Corp. (NON) 780 6,755 Tobacco (1.9%) Lorillard, Inc. 7,356 783,414 Philip Morris International, Inc. 54,598 3,791,285 Trading companies and distributors (0.1%) United Rentals, Inc. (NON) 5,943 174,843 Wireless telecommunication services (0.1%) Sprint Nextel Corp. (NON) 66,042 342,098 Total common stocks (cost $210,923,176) PURCHASED OPTIONS OUTSTANDING (-%) (a) Expiration date/ Contract Value strike price amount Cooper Industries PLC (Call) May-11/$80.00 37,632 $681 General Electric Co. (Call) June-11/22.50 194,387 16,006 General Electric Co. (Call) June-11/22.50 105,952 8,724 Parker Hannifin Corp. (Call) June-11/105.00 56,526 18,914 Total purchased options outstanding (cost $70,440) SHORT-TERM INVESTMENTS (2.7%) (a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.16%, November 17, 2011 (SEG) $425,000 $424,622 U.S. Treasury Bills for an effective yield of 0.24%, October 20, 2011 (SEG) 625,000 624,400 Putnam Money Market Liquidity Fund 0.08% (e) 5,413,154 5,413,154 Total short-term investments (cost $6,462,046) TOTAL INVESTMENTS Total investments (cost $217,455,662) (b) FUTURES CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 9 $3,059,325 Jun-11 $110,554 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation Goldman Sachs International basket 475 $— 4/9/12 (1 month USD-LIBOR-BBA plus 40 bps) A basket (GSCBPBAT) of common stocks $(1,568) Total Key to holding's abbreviations ADR American Depository Receipts CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2010 through April 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $238,723,818. (b) The aggregate identified cost on a tax basis is $218,327,197, resulting in gross unrealized appreciation and depreciation of $30,391,424 and $8,591,155, respectively, or net unrealized appreciation of $21,800,269. (NON) Non-income-producing security. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $10,064 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $59,207,076 and $62,589,052, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,565 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 20 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to generate additional income for the portfolio and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 122,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 3,300 on written options contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $263,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $28,485,615 $— $— Consumer staples 22,318,951 — — Energy 29,667,675 — — Financials 34,906,394 — 60,742 Health care 27,244,757 — — Industrials 26,461,020 236,552 — Information technology 42,688,620 — — Materials 7,898,656 — — Telecommunication services 6,001,354 — — Utilities 7,650,629 — — Total common stocks Purchased options outstanding — 44,325 — Short-term investments 5,413,154 1,049,022 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $110,554 $— $— Total return swap contracts — (1,568) — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $154,879 $1,568 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011
